Exhibit 28 (j)(1) under Form N-1A Exhibit 23 under Item 601/Reg. S-K Consent of Independent Registered Public Accounting Firm We consent to the references to our firm under the captions “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information in Post-Effective Amendment Number 12 to the Registration Statement (Form N-1A, No. 333-128884) of Federated Managed Pool Series and to the incorporation by reference of our report dated January 22, 2010 on Federated International Bond Strategy Portfolio (one of theportfolios constituting Federated Managed Pool Series) included in its Annual Shareholder Reports for the fiscal year ended November 30, /s/ Ernst & Young LLP Boston, Massachusetts January
